Citation Nr: 0715936	
Decision Date: 05/30/07    Archive Date: 06/11/07

DOCKET NO.  04-17 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a respiratory 
disability, particularly as associated with participation in 
Project Shipboard Hazard and Defense (SHAD).

2.  Entitlement to service connection for a skin disability, 
particularly as associated with participation in Project 
SHAD.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The veteran served on active duty from January 1956 to July 
1965.

This case comes before the Board of Veterans Appeals? (Board) 
on appeal from an August 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
1.  Entitlement to service connection for a respiratory 
disability, particularly as associated with participation in 
Project Shipboard Hazard and Defense (SHAD).

2.  Entitlement to service connection for a skin disability, 
particularly as associated with participation in Project 
SHAD.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The veteran served on active duty from January 1956 to July 
1965.

This case comes before the Board of Veterans Appeals? (Board) 
on appeal from an August 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  In February 2007, the veteran appeared and 
testified before the undersigned Veterans Law Judge who was 
designated by the Chairman of the Board to conduct that 
hearing and to render a final determination in this case.  
38 U.S.C.A. § 7102(b) (West 2002).

The Board notes that a January 2003 RO rating decision denied 
multiple service connection claims, to include theories of 
entitlement to service connection for respiratory disorder 
based upon exposure to asbestosis and Agent Orange.  The 
veteran initiated an appeal with a timely filed Notice of 
Disagreement (NOD) in March 2003, and the RO furnished a 
Statement of the Case (SOC) in October 2003.  A timely 
substantive appeal was not submitted.  See 38 C.F.R. 
§§ 20.202, 20.302(b) (2006).  An RO letter in July 2004 
informed the veteran of the finality of the January 2003 
rating decision, and those separate and distinct claims are 
not currently before the Board.


FINDINGS OF FACT

1.  The most probative evidence does not establish that the 
veteran was a Project SHAD participant, and there is no 
competent evidence he was exposed to any chemical and 
biological warfare agents in service.  

2.  The veteran's currently diagnosed respiratory 
disabilities (including chronic obstructive pulmonary disease 
(COPD), emphysema, chronic bronchitis and asthma) were not 
manifested in service and there is no competent evidence that 
such disabilities are causally related to any event during 
his active service.

3.  The veteran's currently diagnosed skin disabilities 
(including actinic and seborrheic keratoses, sebaceous cyst, 
skin tags, ganglion cyst, onychomycosis, blister, 
dermatofibromas and papillomas) were not manifested in 
service and there is no competent evidence that such 
disabilities are causally related to any event during his 
active service.


CONCLUSIONS OF LAW

1.  A respiratory disability was not incurred in or 
aggravated by active service, particularly as associated with 
participation in Project SHAD.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.303 (2006); VHA 
Directive 2004-016 (April 15, 2004).

2.  A skin disability was not incurred in or aggravated by 
active service, particularly as associated with participation 
in Project SHAD.   38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 
& Supp. 2005); 38 C.F.R. § 3.303 (2006); VHA Directive 2004-
016 (April 15, 2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his or her possession that pertains to the 
claim.  38 C.F.R. § 3.159(b)(1) (2006).  VCAA notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  A section 
5103 notice for a service connection claim should advise a 
claimant of the criteria for establishing a disability rating 
and effective date of award.  See Dingess v. Nicholson, 19 
Vet. App. 473, 491 (2006).

The veteran filed his service connection claims by means of a 
VA Form 21-4138 filed in January 2003.  A July 2003 RO letter 
advised the veteran of the types of evidence and/or 
information deemed necessary to substantiate his service 
connection claims and the relative duties upon himself and VA 
in developing his claims in connection with Project SHAD.  At 
this time, he was advised to send in any pertinent treatment 
records pertaining to his claims.  A March 2006 RO letter 
advised the veteran of the criteria for establishing a 
disability rating and effective date of award.  The claim was 
subsequently readjudicated in a September 2006 Supplemental 
SOC.

The Board finds that the veteran has received all essential 
notice, has had a meaningful opportunity to participate in 
the development of his claims, and is not prejudiced by any 
technical notice deficiency along the way.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).  The veteran 
received notice substantially complying with the requirements 
of 38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159, other than the 
Dingess requirements, prior to the initial adjudication.  As 
the claims are denied, there is no prejudice to the veteran 
in the timing aspects of his Dingess notice as the issues are 
moot.  Any notice deficiencies were cured with readjudication 
of the claims in September 2006.  See Prickett v. Nicholson, 
20 Vet. App. 370, 377 (2006).  To the extent that any notice 
deficiencies exist, the veteran has demonstrated actual 
knowledge of the types of evidence and information required 
to establish his participation in Project SHAD and the 
notices provided show that a reasonable person could be 
expected to understand the types of evidence and/or 
information necessary to substantiate the claims.  See 
generally Sanders v. Nicholson, 06-7001 (Fed. Cir. May 16, 
2007) (a notice defect is not prejudicial where (1) any 
defect in notice was cured by actual knowledge on the part of 
the claimant, (2) that a reasonable person could be expected 
to understand from the notice provided what was needed, or 
(3) that a benefit could not possibly have been awarded as a 
matter of law).

With regard to the duty to assist, the RO has obtained the 
veteran's service medical records and postservice private and 
VA treatment records.  The RO observed the development 
procedures to determine whether the veteran participated in 
Project 112/SHAD tests.  There are no outstanding private 
medical records for which the veteran has both identified and 
authorized VA to obtain on his behalf.  As held below, the 
preponderance of the evidence is against a finding of 
persistent or recurrent symptoms of respiratory and/or skin 
disability since service and, absent any evidence showing an 
association between such disabilities and service, there is 
no duty to obtain a medical opinion in this case.  See 
McClendon v. Nicholson, 20 Vet. App. 79, 84 (2006); Wells v. 
Principi, 326 F. 3d. 1381, 1384 (Fed. Cir. 2003).

The veteran alleges that his disabilities may be due to 
chemical exposure during participation in Project SHAD.  
Project SHAD, an acronym for Shipboard Hazard and Defense, 
was part of a larger effort called Project 112 which was a 
comprehensive program initiated in 1962, by the Department of 
Defense (DoD) to protect and defend against potential 
chemical and biological warfare threats.  See 
http://www1.va.gov/shad/.  Project 112 tests involved tests 
conducted on land rather than aboard ships.  Project SHAD 
involved service members from the Navy and Army and may have 
involved a small number of personnel from the Marine 
Corps and Air Force.  Service members were not test subjects, 
but rather were involved in conducting the tests.  Animals 
were used in some, but not most, tests.   DoD continues to 
release declassified reports about sea- and land- based tests 
of chemical and biological materials known collectively as 
"Project 112."   VA is coordinating with DoD to obtain 
information as to the nature and availability of the tests, 
who participated, duration and agents used.  

There is no specific statute or regulation pertaining to the 
development of claims alleging participation in Project SHAD.  
The Veterans Health Care, Capital Asset, and Business 
Improvement Act of 2003, Public Law 108-170, provides 
participating veterans with a thorough clinical evaluation 
and enhanced access to enrollment in the VA Health Care 
System, to include VA health care at no cost for any illness 
possibly related to their participation in that project.  VHA 
Directive 2004-016 (April 15, 2004) states that DoD has 
provided VA with declassified information concerning the test 
name, date, location and ship involved; the names and service 
numbers of the participating veterans; and identification of 
the exposure types.  Information concerning the ships 
involved is published at http://www1.va.gov/shad/ as well as 
www.deploymentlink.osd.mil/current_issues 
/shad/shad_intro.shtml.  DoD estimates 6,000 veterans were 
involved, and has provided VA with the names of approximately 
5,000 veterans who participated in the tests.  The Veterans 
Benefits Administration (VBA) has contacted those 
individuals.  

In this case, the record shows that the RO thoroughly 
developed this case to determine whether the veteran 
participated in Project SHAD.  The veteran's personnel file 
and Enlisted Performance Record were forward to VBA showing 
his service aboard the USS KEARSARGE from May 16, 1960 to May 
16, 1961 and the USS RANGER from November 16, 1963 to June 
16, 1965.  A review of classified and declassified military 
records showed that neither the USS KEARSARGE nor the USS 
RANGER has been identified as participating in Project SHAD 
tests.  Furthermore, the veteran is not identified as a 
participant in Project SHAD in the Project SHAD database, and 
his personnel rolls and logs do not document his 
participation.  Therefore, VA has satisfied its duty to 
assist the veteran in developing this aspect of the claim.

The Court has concluded that the VCAA does not require a 
remand where a claimant was fully notified and aware of the 
type(s) of evidence required to substantiate the claim and 
that no additional assistance would aid in further developing 
a claim.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001).  When, as here, it is evident that there is no 
reasonable possibility that any further assistance would aid 
the veteran in substantiating his claims, the VCAA does not 
require further assistance.  Wensch v. Principi, 15 Vet. App. 
362 (2001); Dela Cruz; see also 38 U.S.C.A. § 5103A(a)(2) 
(Secretary not required to provide assistance "if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim").  Accordingly, the Board finds 
that VA's duty to assist has also been satisfied in this 
case.

II.  Factual Basis

The veteran seeks service connection for respiratory and skin 
disabilities claimed as due an alleged exposure to chemical 
and biological warfare agents used in Project SHAD.  
According to his statements and testimony of record, he 
claims such exposure occurred while serving aboard the USS 
KEARSARGE and USS RANGER and/or during his shore duty in 
Hawaii.  He served as an aviation boatswains' mate and 
recalls being in convoy and within visual sight of ships 
participating in Project SHAD, including the CARPENTER and 
NAVARRO.  He further recalls an order for a salt water wash 
down of his ship that was a protocol for radiation or 
biological agent decontamination.  He had pneumonia in 
service and then again in 1999.  He reported to a VA examiner 
that his multiple skin disorders first manifested in service, 
but indicated at his February 2007 hearing that such diseases 
first manifested in approximately 2001.  

The veteran's service medical records do not reflect 
treatment for chronic respiratory and/or skin disease.  He 
did receive treatment for acute pharyngitis in February 1956 
initially diagnosed in error as bronchopneumonia.  X-ray 
examinations of the chest in May 1957 and August 1958 were 
negative.  A July 1969 discharge and reenlistment examination 
showed "NORMAL" clinical evaluations of the lungs, chest 
and skin.  X-ray examinations of the chest in November 1960, 
August 1962, October 1963, and July 1964 were negative.  His 
July 1965 separation examination showed "NORMAL" clinical 
evaluations of the lungs, chest and skin, including a 
negative chest X-ray examination.

As indicated above, Project 112/SHAD was initiated in 1962.  
In pertinent part, the veteran's personnel records show his 
service aboard the USS KEARSARGE (CVS-33) from May 16, 1960 
to May 16, 1961.  He was then stationed at the U.S. Naval 
Auxiliary Air Station (NAAS) in Kingsville, Texas until 
November 16, 1963.  He then served aboard the USS RANGER 
(CVA-61) until July 16, 1965.  There is no documentation that 
he participated in Project SHAD.

In pertinent part, the available medical records first 
reflect the veteran's private physician treatment for 
allergic rhinitis and bronchitis in 1997.  He was assessed 
with questionable asthma in March 1998.  He was later 
diagnosed with asthma, COPD and emphysema.  An April 1999 
chest x-ray examination was significant for mild pleural 
thickening.  In September 1999, he was first seen for skin 
tags on his left buttock and left neck, and actinic keratoses 
on his left cheek.  An August 2001 private hospitalization 
record noted a history of smoking 2-3 packs of cigarettes per 
day (PPD) since age 12 having quit two years previous.  A 
June 2002 VA clinical records recorded a 30-year history of 
smoking 1.5 packs of cigarettes per day.

VA respiratory diseases examination in October 2002 included 
the veteran's report of asbestos exposure in service.  He 
indicated a 30-year history of smoking 1 pack of cigarettes 
per day.  A pulmonary function test (PFT) revealed findings 
consistent with severe obstructive airways disease with 
borderline response to bronchodilators.  A chest x-ray 
examination was interpreted as essentially normal.  The 
examiner provided opinion that there was no clinical or 
radiographic evidence of asbestos exposure.

In August 2003, the veteran presented to his private 
physician with a rash on the inside of his left thigh.  The 
area abnormality started out as a possible insect bite but 
developed into a small nodule and ultimately into a 2-3 inch 
rash.  He was diagnosed with atopic dermatitis.

A November 2003 Agent Orange Examination included the 
veteran's reported onset of skin disorders following his tour 
of duty in the Republic of Vietnam (RVN).  He described flesh 
moles varying from flat to slightly raised to pedunculated.  
He had noticed cysts on his neck and wrist, a rough pruritic 
spot on his back, blisters on the bottom of his feet, yellow 
fluid bumps on his scalp that had cleared with prescriptive 
(Rx) treatment, and a rash on his left medial thigh since 
1964.  Physical examination showed actinic keratoses on the 
temples; sebaceous cyst on the neck; a cyst on the right 
breast; multiple skin lesions, skin tags, actinic and 
seborrheic keratoses on the back; a pedunculated skin tag at 
the top of left shoulder; multiple skin tags of the axillae; 
a ganglion cyst of the right wrist; bilateral onychomycosis; 
a blister on the plantar surface of the left foot; 
dermatofibromas of bilateral lower extremities (BLE's); and 
no hair growth of the distal BLE's.  A January 2004 surgical 
consultation additionally noted multiple papillomas.

A September 2004 VA clinical record included the veteran's 
report of a 44-45 year history of smoking cigarettes.

III.  Legal Criteria

Service connection is established for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, during 
periods of active wartime and peacetime military service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002).  Service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303 (2006).

In order to qualify for entitlement to compensation under 
38 U.S.C.A. §§ 1110 and 1131, a claimant must prove the 
existence of (1) a disability and (2) that such disability 
has resulted from a disease or injury that occurred in the 
line of duty.  Sanchez-Benitez v. Principi, 259 F.3d 1356, 
1360-61 (Fed. Cir. 2001).  The determination as to whether 
these requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 
38 C.F.R. § 3.303(a) (2006).

The veteran holds current diagnoses of COPD, emphysema, 
chronic bronchitis, asthma, actinic and seborrheic keratoses, 
sebaceous cyst, skin tags, ganglion cyst, onychomycosis, 
blister, dermatofibromas and papillomas.  None of these 
diseases are listed as chronic in nature that may be 
presumptively service connected if manifested to a degree of 
10 percent or more within one year of separation from active 
service.  38 U.S.C.A. §§ 1112, 1137 (West 2002); 38 C.F.R. 
§§ 3.307(a), 3.309(a) (2006).

The claimant bears the burden to present and support a claim 
of benefits.  38 U.S.C.A. § 5107(a) (West 2002).  In 
evaluating service connection claims, the Board shall 
consider all information and lay and medical evidence of 
record.  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, the Board shall give the benefit 
of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 
2002).  

IV.  Analysis

At the outset, the veteran primarily alleges that his 
respiratory and skin disabilities are causally related to 
exposure to chemicals used in Project SHAD.  A search of 
classified and unclassified documents, the Project SHAD 
database, personnel records and logs does not corroborate the 
veteran's allegations.  His personal reflections of being in 
convoy and within visual acuity of ships participating in 
Project SHAD, and having his ship undergo a decontamination 
protocol, does not constitute competent evidence of his 
personal exposure to any chemical and biological warfare 
agents.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992); 38 C.F.R. § 3.159(a) (2006).  The Board finds, 
therefore, that the preponderance of the evidence is against 
a finding that the veteran was a Project SHAD participant; 
there is no competent evidence he was exposed to any chemical 
and biological warfare agents in service.

Service medical records are negative for evidence of chronic 
respiratory and/or skin disabilities.  The first documented 
evidence of treatment for respiratory disability is shown in 
1997 and multiple skin disorders were first shown thereafter.  
The lapse of many years between the veteran's separation from 
service and the first treatment for the claimed disorders is 
a factor for consideration in deciding a service connection 
claim.  Maxson v. Gober, 230 F.3rd 1330, 1333 (Fed. Cir. 
2000).  With respect to continuity of symptomatology, the 
testimony of the onset of a respiratory disorder in the late 
1990's and skin disorders in 2001 is fully consistent with 
the medically documented treatment.  His report of multiple 
skin disorders beginning in service, as reflected in the 
November 2003 Agent Orange Examination, is inconsistent with 
his testimony and documentary evidence of record.  For 
example, his service medical records are negative for any 
indication of skin abnormality and his private medical 
treatment records suggests a recent onset of left thigh rash 
rather than a rash present since service.  Further, there is 
no competent, probative evidence of a nexus (or even a 
suggestion thereof) between any of his disorders and any 
event during his active service.  As indicated above, none of 
his diseases are subject to a presumption of service 
connection.

Accordingly, the Board finds that the veteran's currently 
diagnosed respiratory disabilities (including COPD, 
emphysema, chronic bronchitis and asthma) were not manifested 
in service and that there is no competent evidence that such 
disabilities are causally related to any event during his 
active service, particularly as associated with participation 
in Project SHAD.  The Board further finds that the veteran's 
currently diagnosed skin disabilities (including actinic and 
seborrheic keratoses, sebaceous cyst, skin tags, ganglion 
cyst, onychomycosis, blister, dermatofibromas and papillomas) 
were not manifested in service and that there is no competent 
evidence that such disabilities are causally related to any 
event during his active service.  The veteran's personal 
opinion as to actual exposure to chemical/biological agents 
and the etiology of his disorders is not sufficient to 
establish service connection.  As a lay person, he is not 
competent to offer an opinion on matters of scientific and 
medical expertise.  Espiritu, 2 Vet. App. at 494; 38 C.F.R. 
§ 3.159(a) (2006).  The benefit of the doubt rule is not for 
application as the preponderance of the evidence is against 
the claims.  Ortiz v. Principi, 274 F. 3d. 1361, 1365 (Fed. 
Cir. 2001).




ORDER

The claim of entitlement to service connection for a 
respiratory disability, particularly as associated with 
participation in Project SHAD, is denied.

The claim of entitlement to service connection for a skin 
disability, particularly as associated with participation in 
Project SHAD, is denied.



____________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


